           Case 2:21-cv-00309-RDP Document 11 Filed 09/21/21 Page 1 of 5                                    FILED
                                                                                                   2021 Sep-21 PM 01:16
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

ROY THOMAS ROBINSON,                                    }
                                                        }
         Plaintiff,                                     }
                                                        }
v.                                                      }       Case No.: 2:21-CV-309-RDP
                                                        }
AT&T SERVICES, INC.,                                    }
                                                        }
         Defendant.                                     }

                                    MEMORANDUM OPINION

         Before the court is Defendant’s Motion to Dismiss. (Doc. 7). The motion has been fully

briefed (Docs. 7, 9, 10) and is ripe for decision. For the reasons discussed below, the Motion (Doc.

7) is due to be denied.

I.       Plaintiff’s Well-Pleaded Allegations

         Plaintiff is a former technical sales consultant at AT&T Services, Inc. (Doc. 1 at 1). In early

2020, the company implemented a “Surplus” program to reduce operating costs by cutting 3,400

jobs. (Id. at 11). As part of that program, any terminated employee who had worked at the company

for twenty-three years (rather than the typical twenty-five years) was eligible for the Severance

Pay Plan and Management Transition Program (MTP Benefits). (Id. at ¶ 12; Doc. 9 at 1).

         Plaintiff worked alongside eleven other technical sales consultants on his team. (Doc. 1 at

¶ 15). Three of those consultants volunteered to be terminated under the Surplus program. (Id. at

¶ 16). Plaintiff opted not to volunteer to participate in the Surplus program after discovering that

he was two months shy of the twenty-three-year mark required for eligibility under the MTP

Benefits Program, and Plaintiff informed his supervisors of the reasoning behind his decision.

(Id.).
          Case 2:21-cv-00309-RDP Document 11 Filed 09/21/21 Page 2 of 5




        Nevertheless, AT&T Services discharged Plaintiff as part of the Surplus program. (Id.).

Plaintiff asked his supervisors for any short-term project to continue his employment for the time

needed to become eligible for MTP Benefits. (Id. at ¶ 18). But, Plaintiff’s supervisors told him that

“the word back from Dallas” (AT&T Services’s headquarters) was to deny requests for special

projects. (Id.).

        Plaintiff claims that AT&T Services terminated him “for the purpose of interfering with

[his] attainment of rights in the MTP, in violation of ERISA § 510.” (Id. at ¶ 22). On the other

hand, AT&T Services contends that Plaintiff’s claim should be dismissed under Rule 12(b)(6) of

the Federal Rules of Civil Procedure because Plaintiff failed to timely exhaust an available

administrative remedy before filing the complaint. (See Doc. 7).

II.     Standard of Review

        The Federal Rules of Civil Procedure require that a complaint provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, the complaint must include enough facts “to raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Pleadings that contain nothing more

than “a formulaic recitation of the elements of a cause of action” do not meet Rule 8 standards,

nor do pleadings suffice that are based merely upon “labels and conclusions” or “naked

assertion[s]” without supporting factual allegations. Id. at 555, 557. In deciding a Rule 12(b)(6)

motion to dismiss, courts view the allegations in the complaint in the light most favorable to the

non-moving party. Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007).

        To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable



                                                 2
          Case 2:21-cv-00309-RDP Document 11 Filed 09/21/21 Page 3 of 5




for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although “[t]he

plausibility standard is not akin to a ‘probability requirement,’” the complaint must demonstrate

“more than a sheer possibility that a defendant has acted unlawfully.” Id. A plausible claim for

relief requires “enough fact[s] to raise a reasonable expectation that discovery will reveal

evidence” to support the claim. Twombly, 550 U.S. at 556.

       In considering a motion to dismiss, a court should “1) eliminate any allegations in the

complaint that are merely legal conclusions; and 2) where there are well-pleaded factual

allegations, ‘assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.’” Kivisto v. Miller, Canfield, Paddock & Stone, PLC, 413 F. App’x 136, 138

(11th Cir. 2011) (quoting Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)).

That task is context specific and, to survive the motion, the allegations must permit the court based

on its “judicial experience and common sense ... to infer more than the mere possibility of

misconduct.” Iqbal, 556 U.S. at 679. If the court determines that the well-pleaded facts, accepted

as true, do not state a claim that is plausible, the claims are due to be dismissed. Twombly, 550

U.S. at 570.

III.   Analysis

       Section 510 of ERISA provides, “[i]t shall be unlawful for any person to discharge … a

participant or beneficiary … for the purpose of interfering with the attainment of any right to which

such participant may become entitled under the plan.” 29 U.S.C. § 1140 (2018). Plaintiff claims

that AT&T Services discharged him in violation of § 510 because his termination was for the

purpose of interfering with his attainment of MTP Benefits. Defendant responds that the claim

should be dismissed because Plaintiff failed to exhaust an available administrative remedy, which

is a prerequisite to filing a claim under § 510.



                                                   3
            Case 2:21-cv-00309-RDP Document 11 Filed 09/21/21 Page 4 of 5




        After review and based on the current record, the court concludes that Plaintiff’s claim is

outside the scope of the Plan’s administrative procedures. Therefore, Plaintiff did not have an

administrative remedy available to him before filing his complaint.

        In general, “plaintiffs in ERISA actions must exhaust available administrative remedies

before suing in federal courts.” Perrino v. Southern Bell Tel. & Tel. Co., 209 F.3d 1309, 1315

(11th Cir. 2000) (emphasis added). And the exhaustion requirement can extend to actions brought

under § 510. See Mason v. Continental Group, Inc., 763 F.2d 1219 (11th Cir. 1985) (holding that

the district court did not abuse its discretion when it required the plaintiffs to exhaust their remedies

under an ERISA-covered plan). In fact, “imposing an exhaustion requirement in the ERISA

context appears to be consistent with the intent of Congress that [ERISA-covered] plans provide

intrafund review procedures.” Id. at 1227. However, the court cannot say as a matter of law that

Plaintiff had an available administrative remedy under Defendant’s Plan.

        In Monroe, the company’s plan contained the following broad provision related to

administrative remedies: “Any difference that may arise between you and the Company

concerning your application for, entitlement to or the amount of payment of a lump sum retirement

allowance, pension or deferred benefit may be taken up as a grievance in accordance with the

applicable provisions of the Master Agreement…” Id. at 1226. But, here, Defendant’s Plan has a

much more narrow provision related to available procedures: “Any individual having a claim for

benefits or of unfair treatment under this Plan … may file a claim.” (Doc. 1-1 at 13).

        Because AT&T Services discharged Plaintiff before he was eligible for MTP Benefits, it

does not appear that Plaintiff was ever an “individual having a claim for benefits or of unfair

treatment under [the] Plan.”1 Instead, Plaintiff is an individual with an alleged wrongful discharge


        1
         While there is an argument that Plaintiff would have an available remedy under the broad scope of the
Monroe plan (“Any difference … concerning entitlement to … deferred benefits may be taken up as a grievance”),

                                                      4
           Case 2:21-cv-00309-RDP Document 11 Filed 09/21/21 Page 5 of 5




claim. He contends Defendant interfered with his attainment of MTP Benefits. Therefore, based

on the pleadings, Plaintiff did not have an available administrative remedy to pursue under AT&T

Services’s Plan before filing this action.

IV.     Conclusion

        The court concludes Defendant’s Motion to Dismiss (Doc. 7) is due to be denied. A

separate order in accordance with this Memorandum Opinion will be entered.

        DONE and ORDERED this September 21, 2021.



                                                    _________________________________
                                                    R. DAVID PROCTOR
                                                    UNITED STATES DISTRICT JUDGE




under AT&T Services’s Plan, Plaintiff did not have an available administrative remedy to pursue before filing this
action.


                                                        5
